 
 
I 
111th CONGRESS
2d Session
H. R. 4841 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2010 
Ms. Velázquez introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide tax relief for small businesses. 
 
 
1.Short titleThis Act may be cited as the Small Business Tax Relief and Job Growth Act of 2010.
2.Increase in allowable of startup expenditures
(a)In generalClause (ii) of section 195(b)(1)(A) of the Internal Revenue Code of 1986 is amended by striking $5,000 and inserting $20,000.
(b)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after December 31, 2009.
3.Inclusion of certain improvements as section 179 property
(a)In generalSubsection (d) of section 179 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:

(11)Special rule for 2010 and 2011For purposes of this section—
(A)In generalThe term section 179 property shall include any qualified improvement to real property, or qualified structural improvement, placed in service after December 31, 2009, and before January 1, 2012.
(B)Qualified improvements to real propertyFor purposes of subparagraph (A), the term improvements to real property means any improvement to a paved parking area, wharve, dock, bridge, fence, retaining wall, outdoor lighting, or other improvement (other than to a building or its structural components), intended to improve or make such property ready for use in a trade or business.
(C)Qualified structural improvementFor purposes of subparagraph (A), the term structural improvement means any improvement to a building or its structural components (including improvements to the roof, drainage, plumbing, electrical components, heating, ventilation, or air conditioning, insulation, fire protection) intended to improve or make such building ready for use in a trade or business..
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2009.
4.Reduce corporate capital gains rate for small business
(a)In generalSection 1201 of the Internal Revenue Code of 1986 is amended by redesignating subsection (d) as subsection (e) and by inserting after subsection (c) the following new subsection:

(d)Special rule for qualified small business
(1)In generalIn the case of a qualified small business, subsection (a) shall be applied by substituting 15 percent for 35 percent each place it appears.
(2)Qualified small businessFor purposes of this subsection, the term qualified small business with respect to any taxable year means a corporation which, for 3 of the 5 immediately preceding taxable years—
(A)was a C corporation, and
(B)had average annual gross receipts of not more than $15,000,000.
(3)Controlled groupsFor purposes of the paragraph (2), all corporations which are members of the same controlled group of corporations (within the meaning of section 1563(a)) shall be treated as 1 corporation..
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
